Citation Nr: 1111399	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-44 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1965 to May 1969 and from June 1972 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  

The issues of entitlement to service connection for radiculopathy of the bilateral lower extremities, a cervical spine disability, a right shoulder disability and a left hand disability have been raised by the record.  The Veteran has submitted a July 1989 medical record from the Kennestone Hospital suggesting that he suffered a motor vehicle accident two days prior to his separation from active duty in June 1989, injuring his neck and upper extremities.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this issue.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for a low back disability (rated as 40 percent disabling), gastroesophageal reflux disease (GERD) (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), otitis media with effusion (rated as 0 percent disabling) and bilateral hearing loss (rated as 0 percent disabling), for a combined disability evaluation of 50 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

In the present case, it is unclear whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities alone.  According to an April 2008 VA spine examination, the Veteran's low back disability resulted in significant occupational impairment.  A June 2007 VA vocational rehabilitation note also indicates that the Veteran was not employable due to the severity of his physical problems.  However, neither of these records provided an opinion that was specifically limited to the Veteran's service-connected disabilities.  Therefore, the Veteran should be afforded a VA examination in which an opinion as to employability due solely to service-connected disabilities is provided.  This opinion should include consideration of any additional service-connected disabilities that may be granted as a result of the previous REFERRAL discussed in this opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist(s) to determine whether he is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  Only the Veteran's service-connected disabilities should be considered when offering an opinion and a complete rationale should be provided for any opinion offered.  

2.  If deemed necessary following the issuance of the above medical opinion, the RO/AMC should submit the claim for a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The RO/AMC should follow the dictates of section 4.16(b) in making this submission.  

3.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



